The Special Prosecutor concedes that defendant’s trial counsel failed to provide meaningful representation and that counsel’s shortcomings deprived defendant of a fair trial. We agree that trial counsel’s representation of defendant, considered in its totality, was not meaningful (see, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137). Accordingly, we reverse the order denying defendant’s CPL 440.10 motion, grant that motion, vacate the judgment, and remit this matter for a new trial. (Appeal from order of Supreme Court, Erie County, Kasler, J. — CPL art 440). Present — Callahan, J. P., Denman, Boomer, Balio and Lowery, JJ.